From the action of the Corporation Commission in setting aside certain orders and the making of certain orders, plaintiff in error appeals and assigns as error that the orders were made without notice, and which orders were made on the 12th day of March, 1925, and that the making of which was not known to the plaintiff in error until October 5, 1925. Also, on the 5th day of October, 1925, and on the 17th day of December, 1925, orders were made by the Corporation Commission of which plaintiff in error complains.
The petition in error was filed January 11, 1926, but no case-made or transcript of the record is attached thereto or filed in said cause.
"Under and by virtue of section 9, article 20, of the Constitution, and section 3497 of the C. O. S. 1921, appeals from the Corporation Commission are taken in the manner in which appeals are taken to the Supreme Court from the district court, and must be by petition in error filed in this court, setting forth the error complained of. In re Application of Quinton Relief Oil and Gas Company, 88 Okla. 133, 211 P. 493. Where no case-made or certified transcript of the record is attached to the petition in error filed in the *Page 37 
case as required by section 783, C. O. S. 1921, this court acquires no jurisdiction of the action and the petition in error will be dismissed." Brown v. Oklahoma City,107 Okla. 252, 231 P. 855.
There being no case-made or certified transcript of the record filed in said cause, and the time for filing the same having expired, this appeal will, therefore, be, and is dismissed.